DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 24-42 are currently pending and examined on the merits.
Claim Interpretation
In the instant case, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure; Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 contains the limitation “wherein the biomaterial is configured to promote the vascularization of the patterned biomaterial and a tissue of the subject in which the patterned biomaterial is implanted into”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed if the patterned biomaterial is not implanted into a subject? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24-26, 31-34, 36-37, and 40-41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Raghavan et al (Geometrically controlled endothelial tubulogenesis in micropatterned gels. Tissue Engineering Part A, Vol. 16, No. 7 (July 2010) pages 2255-2263., cited on IDS dated 4/24/20, hereinafter Raghavan).

in vivo vasculature (Preparation and characterization of endothelial tubes, Fig. 2). The tube diameter may be controlled by the size of the channel and the concentration of collagen utilized (Controlling tube diameter with collagen concentration and pattern dimensions, Fig. 4). The molds may also be branched to fabricated complex patterns of capillary networks (Guiding branched tube formation with template geometry, Fig. 5). In some embodiments, the endothelial tubes are embedded in additional collagen to retain their spatial orientation within a physiological matrix (Removal of tubes from the PDMS template, Fig. 6). When removed from the molds, the scaffolds retain their spatial organization (Discussion). Therefore, every limitation of claims 24-26, 31-37, and 40-41 is present in Raghavan and the subject matter is anticipated. 
Claim(s) 24-27, 33-34, 36-37, and 40-41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dickinson et al (Guiding endothelial progenitor cell tube formation using patterned fibronectin surfaces. Royal Society of Chemistry, Vol. 6 (2010) pages 5109-5119., hereinafter Dickinson). 
Dickinson discloses methods of spatially patterning endothelial cells within fibrin hydrogels (Introduction). Dickinson explains that the ability to form organized vascular networks in vitro is highly advantageous as it may facilitate rapid and functional integration with native vasculature (Abstract, Introduction). Dickinson discloses creating a fibronectin patterned surface and seeding with human endothelial progenitor cells (Fn patterning on glass substrate, Cell culture, Fabrication and optimization of In vitro functionality of patterned hEPC: 3D tube formation). The endothelial cells arrange within the cords to form a tube-like morphology and characteristics of in vivo vasculature (In vitro functionality of patterned hEPC: 3D tube formation, Characterization of ordered capillary-like structures, Figs. 5-6). Therefore, every limitation of claims 24, 26-27, 33-34, 36-37, and 40-41 is present in Dickinson and the subject matter is anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 28-30 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghavan, as applied to claims 24-26, 31-34, 36-37, and 40-41. 
Raghavan does not explicitly disclose that the scaffolds contain additional cell types, or that the additional cell types are hepatocytes, endothelial cells, or mesenchymal stem cells. However, Raghavan hypothesizes that the disclosed scaffolds could be highly useful for the generation of vascular networks for complex tissue engineering applications, such as developing liver constructs (Abstract, Introduction, Discussion). In particular, Raghavan suggests that these scaffolds could be integrated with other cell types and scaffolds in specific patterns, such as by layering the scaffolds, to form multicellular three-dimensional patterned constructs for in vivo implantation (Abstract, Discussion; consistent with the specification at paragraph a cell cluster is interpreted as including a single cell embedded in scaffolding. Integration of a cord network with additional cell types and scaffolds is interpreted as reading on including a cell cluster). Raghavan specifically recites a liver as a complex organ for which spatially patterned, complex, vascular networks may be particularly advantageous (Introduction). As native liver tissue comprises both hepatocytes and liver sinusoidal endothelial cells, it would be obvious to one of ordinary skill in the art that the additional cells suggested by Raghavan could comprise hepatocytes or endothelial cells. Further, a skilled artisan would be motivated to integrate the spatially patterned, vascular networks into organ mimetics for in vivo implantation.  
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghavan, as applied to claims 24-26, 31-34, 36-37, and 40-41, and in view of Aubin et al (Directed 3D cell alignment and elongation in microengineered hydrogels. Biomaterials, Vol. 31 (2010) pages 6941-6951., hereinafter Aubin). 
Raghavan does not disclose that the scaffold is a synthetic scaffold. 


As both Raghavan and Aubin are directed to methods of spatially patterning cells within shaped scaffolds, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to use the GelMA of Aubin in the methods of Raghavan as a simple substitution of one known hydrogel for spatially patterning endothelial cells with another, with the predictable result that a patterned biomaterial would be formed. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KARA D JOHNSON/Primary Examiner, Art Unit 1632